NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD J. MEIER,                               No.    20-55286

                Plaintiff-Appellant,            D.C. No.
                                                3:18-cv-01562-GPC-BGS
 v.

ALLIED INTERSTATE LLC, c/o CT                   MEMORANDUM*
Corporation System 818 W 7th Street, Suite
930 Los Angeles, CA 90017,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Gonzalo P. Curiel, District Judge, Presiding

                           Submitted January 14, 2022**
                              Pasadena, California

Before: RAWLINSON and WATFORD, Circuit Judges, and RAKOFF,*** District
Judge.

      Richard Meier appeals from the district court’s order granting summary


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
                                                                        Page 2 of 4

judgment to Allied Interstate LLC (Allied) on his claims under the Telephone

Consumer Protection Act (TCPA). We affirm.

      1. Meier contends that the LiveVox Platform is an Automatic Telephone

Dialing System (ATDS) under the TCPA. 47 U.S.C. § 227(a)(1). While this

appeal was pending, the Supreme Court held that an ATDS “must have the

capacity either to store a telephone number using a random or sequential generator

or to produce a telephone number using a random or sequential number generator.”

Facebook, Inc. v. Duguid, 141 S. Ct. 1163, 1167 (2021). The LiveVox platform

requires customers such as Allied to upload lists of telephone numbers. It does not

produce the numbers it dials using a random or sequential number generator.

      Meier therefore must show that the platform stores telephone numbers using

a random or sequential number generator. He does not contend that the LiveVox

system stores numbers using a random number generator. Instead, he argues that

the system stores telephone numbers using a sequential number generator because

it uploads a customer’s list of numbers and produces them to be dialed in the same

order they were provided, i.e., sequentially.

      Under Meier’s interpretation, virtually any system that stores a pre-produced

list of telephone numbers would qualify as an ATDS (if it could also autodial the

stored numbers, see 47 U.S.C. § 227(a)(1)(B)). But this is precisely the outcome

the Supreme Court rejected in Duguid when it overturned a decision by this court
                                                                         Page 3 of 4

holding that an ATDS “need only have the capacity to store numbers to be called

and to dial such numbers automatically.” 141 S. Ct. at 1168 (internal quotation

marks omitted).

      Meier relies on a footnote in the Court’s opinion that endeavored to explain

why Congress might have used both “produce” and “store” in the ATDS definition

even though the phrase “produce telephone numbers to be called, using a random

or sequential number generator” seemingly captures all of the autodialers Congress

sought to regulate. See id. at 1172 n.7. Ultimately, the Court suggested that

Congress may simply have taken a “belt and suspenders approach” to regulating

autodialers. Id. This discussion was not central to the Court’s analysis of the

equipment at issue in Duguid, and it does not require us to adopt Meier’s expansive

interpretation. The LiveVox system does not qualify as an ATDS merely because

it stores pre-produced lists of telephone numbers in the order in which they are

uploaded. Meier’s TCPA claims therefore fail.

      2. Even if Duguid did not foreclose Meier’s claims, the district court

correctly concluded that the LiveVox HCI dialer is the relevant equipment and that

the HCI Dialer does not have the capacity to automatically dial telephone numbers.

Meier argues that the court must consider the entire LiveVox platform, which also

includes an Automated dialer, because the HCI and Automated dialers both rely on

the Campaign Database (to store telephone numbers) and the Automatic Call
                                                                          Page 4 of 4

Distributor (to route connected calls to LiveVox agents). However, the core

functions of each dialer remain separate: The HCI dialer cannot function without a

human agent clicking on phone numbers, and the Automated dialer excludes any

human participation. The dialers operate on different server pools and use

different queuers to send out calls. Moreover, as the district court noted,

interpreting “equipment” to include distinct programs because they share a

database or other component would drastically expand the sweep of the TCPA.

      Meier also argues that the HCI dialer itself has the capacity to make

automated calls because of the ease with which a LiveVox user can switch from

the HCI dialer to the Automated dialer. But the user cannot simply flip a switch;

he or she must stop the HCI campaign and initiate a new one in order to begin

autodialing—a process that involves no fewer than five steps. And although Allied

had access to both the HCI and the Automated dialers, there is no dispute that each

of the calls to Meier’s cell phone was made using the HCI dialer. The fact that

LiveVox offers multiple dialers to its customers does not bring every call that

LiveVox makes within the scope of the TCPA. The district court thus correctly

concluded that the HCI dialer does not qualify as an ATDS.

      AFFIRMED.